DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 18-36 are pending in this application.Claims 18-30 are presented as currently amended claims.
Claims 31-36 are presented as original claims.
Claims 1-17 were previously cancelled.
No claims are newly presented.
Priority Date
This application discloses and claims only subject matter disclosed in prior application no. 15847351, filed 12/19/2017, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation or division. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.
Application currently shows a claim for priority from provisional application 62/436,403 filled on 12/19/2016. Examiner memorializes an April 28th, 2022 office communication finding previously-filed claims to a provisional application were improper.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 25 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 25 recites “wherein the EV of a detected vehicle includes a VSS that includes a user selected amount of points” but there is insufficient support in the specification for such an amendment. Clarification or correction is required.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 18 recites the limitation " wherein the sum of EV of each approaching direction includes an EV of each detected vehicle expected to arrive . . . " There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "wherein the EV of a detected vehicle includes a portion based on at least one of an actual speed, an average speed, and a relative speed of the element." There is insufficient antecedent basis for the word element. For the purposes of the applied art rejection below, the claim will be treated as if the word “vehicle” was substituted for the word “element,” as the use of the word “element” appears to have been in error.
Clarification or correction is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 18-20, 22-23, 26, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (US 20170309171 A1) (hereinafter Zhao) in view of Peter (GB 2535320 A). As regards the individual claims:
Regarding claim 18, Zhao teaches a method of:
calculating a sum of expected value (EV) of traffic from each approaching direction of an intersection during at least one of a past, present, and future time period, wherein the sum of EV of each approaching direction includes an EV of each detected vehicle expected to arrive at the intersection from that approaching direction, during the at least one time period (Zhao: ¶ 052; server calculates a probe probability value for the road segment. The probe probability value for the road segment may be the probability to have a vehicle in the segment. The probe probability value may be calculated from the probe value determined in act A120. A probability distribution may be generated from the probe value determined using the count, session id, or weighted probe method. Using the variables given above (i, j, n.sub.ij, S, T, and L) and a plurality of probe reports, the probability to have a vehicle in a given segment in a time period is: [00001] p ij = n ij Σ i .Math. .Math. Σ j .Math. .Math. n ij Equation .Math. .Math. 1 Pij may be interpreted as the probability of a vehicle driven on segment i at hour j.) (Zhao: ¶ 067; the traffic volume estimations are determined for each road segment) (Zhao: Eq. 001)

    PNG
    media_image1.png
    83
    369
    media_image1.png
    Greyscale

wherein a probability of arrival of an vehicle at the signalized intersection may change as the vehicle moves and time transitions from a future time period further from the present time to another time period closer to the present time (Zhao: ¶ 059; acts may also be continuously repeated to provide updated for the traffic volume. For example additional probe reports may be identified in A210 after a traffic volume model in A230 has been generated. The traffic volume model may be generated again or updated using the new data.)
Zhao does not explicitly teach:
ranking the sum of EV of each approaching direction in relation to the sum of EV of each of the approaching directions of the intersection during the same at least one time period; however, Peter does teach:
ranking the sum of EV of each approaching direction in relation to the sum of EV of each of the approaching directions of the intersection during the same at least one time period (Peter: Pg. 8, ln 29 - Pg. 9, ln. 2; The weighted demand for each traffic signal may determine a forced green time to be sent to each traffic light which determines when the light should [be] forced green [which] may be considered to be a request that the light turns to green as soon as it is safe to do so or as soon as it is possible to do so whilst respecting any other constraints placed on the operation of the system [thereby ranking that approach as first and above other approaches]) (Peter: Pg.  19 In 22-24; Alternatively, the processing means may give a higher priority to traffic approaching one traffic signal compared to the other, so for the same traffic demand at each traffic signal one may have a higher relative green time than the other)
Zhao further teaches:
wherein the EV of at least one vehicle includes a Vehicle Score Stack (VSS) of the at least one vehicle and which includes a portion of boost that is proportional to at least one of points used for priority, a mode of a smart device, and a confirmed number of passengers aboard the at least one vehicle, and for the at least one time period (Zhao: ¶ 071; The model may be both adjusted and filtered based on vehicle or probe types [wherein p]robe reports from mass transportation such as buses or carpools may also be identified and take into account.)
Peter further teaches:
selecting at least one of an approaching direction of the intersection and a time period having a highest combined sum of EV (Peter: Pg. 8, ln 29 - Pg. 9, ln. 2; The weighted demand for each traffic signal may determine a forced green time to be sent to each traffic light which determines when the light should [be] forced green [which] may be considered to be a request that the light turns to green as soon as it is safe to do so or as soon as it is possible to do so whilst respecting any other constraints placed on the operation of the system [thereby ranking that approach as first and above other approaches]) (Peter: Pg.  19 In 22-24; Alternatively, the processing means may give a higher priority to traffic approaching one traffic signal compared to the other, so for the same traffic demand at each traffic signal one may have a higher relative green time than the other)
Peter further teaches:
sending at least one request to at least one of a traffic signal controller and a traffic light to provide at least one traffic signal in the at least one approaching direction selected (Peter: Pg. 9 lns. 8-11; Each traffic light signal may include a receiver that receives the weighted demand value for that signal, or other related timing signals produced by the controller, and a driver that produces drive signals for the lights of the signal head in response to the weighted demand signal.)
wherein the request comprises at least one of a time extension in a presently permitted approaching direction and a change of direction to a subsequent approaching direction (Peter: Pg. 9 lns. 16-18; weighted demand may be representative of the percentage of time each light should be on green rather than red (or on red rather than green). It may be expressed as a fraction or ratio, or as absolute times in seconds. This information may be post processed to produce timing information for each traffic light.)
Before the filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Zhao as modified by Peter with the teachings of Peter based on a motivation to implement the advantages of a system designed to enhance control of a light controlled junction based on acquired demand information (Peter: Pg. 3, lns. 21-24).
and for at least one of a duration of time until a maximum green time for the direction has been reached, a duration of time less than the maximum green time for the direction has been reached and the sum of EV approaching the direction has changed to be less than the sum of EV of another direction, and a duration of time until the at least one vehicle has passed through the intersection (Peter: Pg. 13, ln. 29 – Pg. 14, ln. 2;The weighted demand for each traffic signal may determine a forced green time  [where a] forced green time may be considered to be a request that the light turns to green as soon as it is safe to do so or as soon as it is possible to do so.) (Peter: Pg. 13, lns. 31-35; The processing means may generate weighted demand signals using an evolving model of flow of vehicles across the junction that is updated by the information contained in the output signals from radar apparatus or from the demand signals for each traffic signal/radar apparatus.)
Regarding claim 19, as detailed above, Zhao as modified by Peter teach the invention as detailed with respect to claim 18. Zhao further teaches:
wherein the EV of a detected vehicle includes a numerical count of the presence of the detected vehicle (Zhao: ¶ 053; naïve count, session, or weighted, may be used when determining a probe probability)
Regarding claim 20, as detailed above, Zhao as modified by Peter teach the invention as detailed with respect to claim 18. Zhao further teaches:
wherein the EV of a detected vehicle includes a portion based on at least one of an actual speed, an average speed, and a relative speed of the element (Zhao: ¶ 051; counting or assigning probes may be to use a count by weighted probed method. The count by weight probed method (or weighted method) counts the number of probes on segment “i”, for a time period (such as an hour) of the day “j” as n.sub.ij, each probe may be weighted as a function of the probe speed, probe cycle and length of the segment. For example, each probe may be weighted by S*T/L, where S is the probe speed (e.g. 5 meters per segment), T is probe cycle (e.g. 1 sec) and L is the length of the segment (e.g. 10 meters).)
wherein the at least one of an actual speed, an average speed, and a relative speed being within a defined speed range may increase the EV, and the at least one of an actual speed, an average speed, and a relative speed being outside of the defined speed range may decrease the EV (Zhao: ¶ 051-052; The weighed method may include other variables and alternative magnitudes or multipliers e.g. 1.1*S*T/(0.78*L) [and thereafter the] the server calculates a probe probability value for the road segment. The probe probability value for the road segment may be the probability to have a vehicle in the segment.)
Regarding claim 22, as detailed above, Zhao as modified by Peter teach the invention as detailed with respect to claim 18. Zhao further teaches:
wherein the EV of a detected vehicle includes a VSS that includes a vehicle classification of the detected vehicle (Zhao: ¶ 071; model may be both adjusted and filtered based on vehicle or probe types. Probe vehicles may be identified by their type such as the size of the vehicle [such as] large trucks may not be permitted on a road segment or only for certain hours. As such, the probe distribution may not correctly predict an accurate volume if the fleet of probe vehicles is weighted towards large trucks [alternatively] reports from mass transportation such as buses or carpools may also be identified and take into account.)
Regarding claim 23, as detailed above, Zhao as modified by Peter teach the invention as detailed with respect to claim 18. Zhao further teaches:
wherein the EV of a detected vehicle includes a VSS that includes a vehicle mode of operation, wherein the vehicle mode of operation includes one of (Zhao: ¶ 071; [the prediction] model may be both adjusted and filtered based on vehicle or probe types)
a portion that is derived from a number of occupants on-board the vehicle (Zhao: ¶ 071; Probe reports from mass transportation such as buses or carpools may also be identified and take into account.)
Regarding claim 26, as detailed above, Zhao as modified by Peter teach the invention as detailed with respect to claim 18. Zhao further teaches:
wherein the EV of a detected vehicle is proportional to at least one of (Zhao: ¶ 044; the probe vehicle 97 may generate a probe report that include)
and an estimated time for the vehicle to arrive at the intersection (Zhao: ¶ 044; the time (for example, T0), the location (Segment 91), and the speed of the probe vehicle. Each probe report may be transmitted to the server 125 as the report is generated or a later time. The server 125 receives and collects the probe reports from each probe vehicle or probe device. The server 125 may then sort or assign the probe reports to a segment and a time period)
wherein the estimated time to arrive may be derived from at least one of a speed limit, an average speed, and a relative speed of the vehicle (Zhao: ¶ 051; counting or assigning probes may be to use a count by weighted probed method. The count by weight probed method (or weighted method) counts the number of probes on segment “i”, for a time period (such as an hour) of the day “j” as n.sub.ij, each probe may be weighted as a function of the probe speed, probe cycle and length of the segment. For example, each probe may be weighted by S*T/L, where S is the probe speed (e.g. 5 meters per segment), T is probe cycle (e.g. 1 sec) and L is the length of the segment (e.g. 10 meters).)
Regarding claim 33, as detailed above, Zhao as modified by Peter teach the invention as detailed with respect to claim 18. Peter further teaches:
wherein ranking includes a directional weighting factor applied to at least one of the approaching directions (Peter: Pg.  19 In 22-24; Alternatively, the processing means may give a higher priority to traffic approaching one traffic signal compared to the other, so for the same traffic demand at each traffic signal one may have a higher relative green time than the other)
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao as modified by Peter as further modified by Tonguz et al. (US 20140278029 A1) (hereinafter Tonguz). As regards the claim:
Regarding claim 21, as detailed above, Zhao as modified by Peter teach the invention as detailed with respect to claim 18. Neither Zhao or Peter explicitly teach:
wherein the EV of a detected vehicle includes a VSS that includes a priority level of the detected vehicle; however, Tonguz does teach:
wherein the EV of a detected vehicle includes a VSS that includes a priority level of the detected vehicle (Tonguz: ¶ 048-051; OTC systems can include mechanisms that allow certain vehicles to have higher priority than other vehicles in having the right of way at intersections. This embodiment would, for example, facilitate and expedite the motion of priority vehicles through traffic in urban areas in the case of an emergency and/or in another type priority situation. The traffic control scheme in this embodiment can be extended to address the priority management of other transportation systems as well, such as mass-transit systems, including transit-bus systems, light-rail systems, etc. By detecting the presence of a priority vehicle, a OTC system can assign priority (i.e., give right of way) to the road and/or travel lane on which the priority vehicle is traveling. To enable such a priority scheme, one or more of two mechanisms may be utilized: detection of a priority vehicle when it approaches and leaves an intersection and a priority assignment scheme. In some embodiments, prioritization may involve three or more levels of priority. For example, in one scheme, three priority levels are provided: a highest priority for emergency vehicles en route to an emergency, an intermediate priority for mass-transit vehicles carrying multiple passengers, and lowest priority for private passenger cars. In this example, the OTC system clears the route for the highest priority vehicles as quickly and efficiently as possible, overriding any normal OTCP to create a high-priority OTCP. For intermediate-priority vehicles, the OTC system may weight the travel directions and/or lanes containing mass-transit vehicles in a manner that allows each of those travel directions and/or lanes to clear more quickly than they would if a non-priority vehicle were present in place of each mass-transit vehicle).
Before the filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Zhao as modified by Peter with the teachings of Tonguz based on a motivation to adjust a traffic system to account for dynamic traffic demands and priority conflicts (Tonguz: ¶ 006-007).
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao as modified by Peter as further modified by Raamot (US 20160027300 A1). As regards the claim:
Regarding claim 24, as detailed above, Zhao as modified by Peter teach the invention as detailed with respect to claim 18. Neither Zhao nor Peter explicitly teach:
wherein the EV of a detected vehicle includes a portion based on at least one of; however, Raamot does teach:
wherein the EV of a detected vehicle includes a portion based on at least one of (Raamot: ¶ 004; self-configuring traffic signal controller system includes a plurality of trajectory sensors . . . can be programmed with executable instructions that cause the traffic controller to: obtain, from the trajectory sensors, vehicle trajectory data associated with a plurality of vehicles approaching and traversing the intersection [and] compute, from at least the vehicle trajectory data, a delay factor [based upon inter alia an] estimated emissions of the vehicles, and a safety factor; compute multiple instances of an objective function with user-defined weights that selectively prioritize one or more of the following factors . . . estimated emissions of the vehicles, and the safety factor; use outputs from the computed objective function instances to adjust signal timing within a cycle at the intersection; and change signal lights at the traffic signal heads according to the adjusted signal timing)
Raamot further teaches:
an emissions derivation, wherein the at least one of, an emissions measurement; and an emissions derivation being within a range may increase the EV, and the at least one of, an emissions measurement, and an emissions derivation being outside of the range may decrease the EV. (Raamot: ¶ 344-346; The EPA has published idling emissions rates by vehicle type. The traffic controller 210 can apply the CO idling emissions rates based upon the vehicle classification available. [Further] Connected vehicles can be expected to provide far greater vehicle classification data. The traffic controller 210 can apply the more accurate emissions rates for these vehicle types when this classification data can be provided. The traffic controller 210 can update this emissions calculation regularly, such as once per second, for each traffic movement. It can look forward two minutes in time (or some other value) when providing this calculation. Phase sequencing and timing decisions can reduce or minimize the impact of the aggregate emissions, subject to the weighting applied in the objective function and over this two-minute time horizon.)
Before the filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Zhao as modified by Peter with the teachings of Raamot based on a motivation to enable intelligent traffic controls based on speed sensing, detection of abnormal incidents, congestion, vehicle count data, and flow monitoring (Raamot: ¶ 002).
Claims 25, 29-30, and 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao as modified by Peter as further modified by Mintz (US 20200234582 A1). As regards the individual claims:
Regarding claim 25, as detailed above, Zhao as modified by Peter teach the invention as detailed with respect to claim 18. Neither Zhao nor Peter explicitly teach:
wherein the EV of a detected vehicle; however, Mintz does teach: wherein the EV of a detected vehicle (Mintz: ¶ 180-182; used with traffic predictions preferably for coordinating path control and/or, wherein the DTA simulator includes models of motion . . . gradual coordination is possibly applied by determining current highest priority links, which negatively contribute to traffic load balance). 
includes a VSS that includes a user selected amount of points (Mintz: ¶ 190-193 handling by a toll charging center . . . wherein said privilege is possibly free of charge road toll and/or, wherein said privilege includes possibly discount in charged road toll. . . wherein an entitlement for privilege include a criterion according to which travel on certain predetermined links requires that a trip will be stopped for a minimum predetermined time)
Before the filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Zhao as modified by Peter with the teachings of Mintz based on a motivation to enhance a predictive traffic load balancing system designed to maximize flow on urban road networks by applying demand monitoring and mathematical predictions (Mintz: ¶ 001, 049).
Regarding claim 29, as detailed above, Zhao as modified by Peter teach the invention as detailed with respect to claim 18. Neither Zhao nor Peter explicitly teach:
wherein selecting comprises selecting a range of time periods, including at least one of: the present time period; however, Mintz does teach:
wherein selecting comprises selecting a range of time periods, including at least one of: the present time period (Mintz: ¶ 165; Dynamic changes in capacities on network roads, for example, road maintenance, obstacles such as interfering parking, etc. . . . update the capacities of links on the road network map used by the traffic prediction layer and by the paths planning layer)
Mintz further teaches:
to maximize throughput of the sum of EV relative to that of a total sum of EV of all approaching directions of the intersection during a duration of the same time periods, and within at least one of a minimum time constraint and a maximum time constraint for at least one of the approaching directions, during operation of the signalized intersection in a fixed order of directions (Mintz: ¶ 165; paths planning layer is the top layer of a path control system which preferably calculates coordinated sets of paths aimed at progressively being adapted dynamically to maintain substantial fair coordination of paths under non linear time varying conditions, with the objective to maximize traffic flow by assigning preferably coordinated sets of paths to path controlled trips.)
Before the filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Zhao as modified by Peter with the teachings of Mintz based on a motivation to enhance a predictive traffic load balancing system designed to maximize flow on urban road networks by applying demand monitoring and mathematical predictions (Mintz: ¶ 001, 049).
Regarding claim 30, as detailed above, Zhao as modified by Peter teach the invention as detailed with respect to claim 18. Neither Zhao nor Peter explicitly teach:
wherein selecting comprises selecting a range of time periods, including at least one of the present time period and a future time period; however, Mintz does teach:
wherein selecting comprises selecting a range of time periods, including at least one of the present time period and a future time period (Mintz: ¶ 165; Dynamic changes in capacities on network roads, for example, road maintenance, obstacles such as interfering parking, etc. . . . update the capacities of links on the road network map used by the traffic prediction layer and by the paths planning layer)
Mintz further teaches:
and at least one of a present combination of approaching directions and a subsequent combination of approaching directions, to maximize throughput of the sum of EV relative to that of a total sum of EV of all approaching directions of the intersection for a duration of the range of time periods (Mintz: ¶ 165; paths planning layer is the top layer of a path control system which preferably calculates coordinated sets of paths aimed at progressively being adapted dynamically to maintain substantial fair coordination of paths under non linear time varying conditions, with the objective to maximize traffic flow by assigning preferably coordinated sets of paths to path controlled trips.)
during operation of the signalized intersection in a flexible order of directions (Peter: Pg.  19, In 34 -  page 20, In 9; system may be arranged to recognise the relative weight of traffic demand at each signal and convert that to an optimised timing . . . by processing the output signals from the radar apparatus. In the limiting case where no traffic is producing a demand at one signal and there is high vehicular demand at the other signal the system may provide such green time to the high demand to diminish the demand to zero. In this limiting case it may be prudent within the system to have green time maximum and green time minimum settings that the traffic demand cannot over-ride. If the high demand is not diminished within this pre-set maximum green time then a red signal may be called at the high demand signal and the system may progress such that a green minimum time may be applied at the signal with no demand before returning to continue diminishing the high demand)
Before the filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Zhao as modified by Peter with the teachings of Mintz based on a motivation to enhance a predictive traffic load balancing system designed to maximize flow on urban road networks by applying demand monitoring and mathematical predictions (Mintz: ¶ 001, 049).
Regarding claim 34, as detailed above, Zhao as modified by Peter teach the invention as detailed with respect to claim 33. Neither Zhao nor Peter explicitly teach:
wherein the directional weighting factor varies with time; however, Mintz does teach:
wherein the directional weighting factor varies with time (Mintz: ¶ 411; update of a storage of current traffic patterns] with respect to relation between different dynamics in traffic and desirable use of a part of a network, preferably according to time intervals during a day, may be triggered by real time identified situations).
Before the filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Zhao as modified by Peter with the teachings of Mintz based on a motivation to enhance a predictive traffic load balancing system designed to maximize flow on urban road networks by applying demand monitoring and mathematical predictions (Mintz: ¶ 001, 049).
Regarding claim 35, as detailed above, Zhao as modified by Peter teach the invention as detailed with respect to claim 18. Neither Zhao nor Peter explicitly teach:
wherein calculating and ranking are performed at least once during a present time period for at least one of the present and a future time period; however, Mintz does teach: wherein calculating and ranking are performed at least once during a present time period for at least one of the present and a future time period (Mintz: ¶ 406; an indication of inability to apply required frequency of control steps may be provided by evaluating updated data about the overall current and preferably also respective anticipated relatively loaded links on the network (not just links associated with the load balancing priority layer) during the load balancing . . . then, preferably according to a match with stored data, respective constraint is determined for desirable concentration of the traffic flow on restricted part of preferred links on the network.)
Before the filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Zhao as modified by Peter with the teachings of Mintz based on a motivation to enhance a predictive traffic load balancing system designed to maximize flow on urban road networks by applying demand monitoring and mathematical predictions (Mintz: ¶ 001, 049).
Regarding claim 36, as detailed above, Zhao as modified by Peter teach the invention as detailed with respect to claim 35. Mintz further teaches:
selecting at least once during a present time period for at least one of the present and a future time period (Mintz: ¶ 406; an indication of inability to apply required frequency of control steps may be provided by evaluating updated data about the overall current and preferably also respective anticipated relatively loaded links on the network (not just links associated with the load balancing priority layer) during the load balancing . . . then, preferably according to a match with stored data, respective constraint is determined for desirable concentration of the traffic flow on restricted part of preferred links on the network.)
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao as modified by Peter as further modified by Zheng (“Detecting Cycle Failures at Signalized Intersections Using Video Image Processing”). As regards the individual claims:
Regarding claim 27, as detailed above, Zhao as modified by Peter teach the invention as detailed with respect to claim 18. Neither Zhao nor Peter explicitly teach:
wherein an vehicle detected at a first location that may be identified again at a second location; however, Zheng does teach: Wherein an vehicle detected at a first location that may be identified again at a second location (Zheng: Pg. 005; a video image processing algorithm [operates to identify] a driver joining a specific movement queue during the green time interval is forced to wait through more than one red light to complete the intended movement via the intersection). 
is assigned a higher EV with respect to the intersection than a detected vehicle that is detected at the first location but is not identifiable (Zheng: Pg. 003-004; [if] the flow rate exceeds the capacity of the phase [and] this information is available in real time in a traffic controller, the traffic signal control system may be able to optimize signal timing to provide more green time for the over-flowed phase [by providing additional EV modifier value])
Before the filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Zhao as modified by Peter with the teachings of Zheng based on a motivation to optimize green cycle time in order to maximize traffic flow through a particular approach to an intersection (Zheng: pg. 4).
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao as modified by Peter as further modified by Zheng as further modified by Mintz. As regards the individual claims:
Regarding claim 28, as detailed above, Zhao as modified by Peter teach the invention as detailed with respect to claim 27. None of Zhao, Peter, or Zheng explicitly teach:
wherein the identifiable vehicle is assigned a higher EV with respect to at least one intersection; however, Mintz does teach:
wherein the identifiable vehicle is assigned a higher EV with respect to at least one intersection (Mintz: ¶ 182-186; [method to improve traffic flow on a road network by] dynamic assignments of paths are possibly used with processes of coordination control iterations and/or, wherein coordination control phases possibly apply fairness related processes applying non travel time related discrimination among assigned path controlled trips and/or, wherein processes of coordination control iterations are possibly used in addition to coordination control cycles [by] tracking by in-vehicle apparatus the actual path of the trip)
Mintz further teaches:
of an intended route if the identifiable vehicle is known and is associated with the intended route during the present time period (Mintz: ¶ 188; determining by in-vehicle apparatus the privilege, entitling usage of the assigned path, according to predetermined criteria for the level of the match determined by the comparison)
Before the filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Zhao as modified by Peter as modified with Zheng with the teachings of Mintz based on a motivation to enhance a predictive traffic load balancing system designed to maximize flow on urban road networks by applying demand monitoring and mathematical predictions (Mintz: ¶ 001, 049).
Claims 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao as modified by Peter as further modified by Mintz as further modified by Chandra (US 8050854 B1) . As regards the individual claims:
Regarding claim 31, as detailed above, Zhao as modified by Peter teach the invention as detailed with respect to claim 30. None of Zhao, Peter, or Mintz explicitly teach:
wherein at least one of selecting and sending is performed after a minimum time constraint of at least one of the approaching direction is met; however, Chandra does teach:
wherein at least one of selecting and sending is performed after a minimum time constraint of at least one of the approaching direction is met (Chandra: Col. 5 lns. 31-33; adaptive control system determines a plan identifying a guaranteed green light time and a minimum green duration and a period for the plan).
Before the filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Zhao as modified by Peter as modified by Mintz with the teachings of Chandra based on a motivation to implement a traffic system that seek to reduce congestion by adapting to varying amounts of demand in a non-linear fashion (Chandra: ¶ 034-036).
Regarding claim 32, as detailed above, Zhao as modified by Peter teach the invention as detailed with respect to claim 30. None of Zhao, Peter, or Mintz explicitly teach:
wherein at least one of selecting and sending is performed before a maximum time constraint of at least one of the approaching direction is met.; however, Chandra does teach:
wherein at least one of selecting and sending is performed before a maximum time constraint of at least one of the approaching direction is met (Chandra: Col. 30 lns 12-14; configuration data may include maximum and minimum green light times for one or more individual phases or combination phases).
Before the filling date of the claimed invention, it would have been obvious as modified by Mintz to one of ordinary skill in the art to combine the teachings of Zhao as modified by Peter with the teachings of Chandra based on a motivation to implement a traffic system that seek to reduce congestion by adapting to varying amounts of demand in a non-linear fashion (Chandra: ¶ 034-036).
Response to Arguments
Applicant's remarks filed April 26, 2022 have been fully considered.
Applicant’s argument and amendments with respect to the previous applied 35 U.S.C. § 112(b) rejection is persuasive and the rejection is hereby withdrawn.
Applicant’s arguments with respect to claims 18-36 relying on limitations relating to “Vehicle Stack Score” have been considered but are not persuasive. Applicant asserts that Zhao “does not disclose weighing of EV of vehicles by indicators [claimed such as] use of certain modes of smart devices, measures of occupancy in terms of a number of passengers aboard, and use of vehicle.” (Applicant’s Arguments dated Apr. 26, 2022, pg. 7). Examiner respectfully disagree and points to Zhao ¶ 052 and equation 1, which teaches a server capable of calculating a sum of expected values related to individual users of a road to manage traffic flow at a light.

    PNG
    media_image1.png
    83
    369
    media_image1.png
    Greyscale

Further Zhao: ¶ 071 teaches considering the type of vehicle including transit and or carpool. A person of ordinary skill in the art would recognize that carpool is a regular vehicle that has a minimum number of passengers aboard. Thus Zhao does teach weighing of EV of vehicles by indicators by measures of occupancy in terms of a number of passengers aboard, and use of vehicle, such as transit.
Applicant further argues that Peter “provide[s] a green signal for a specific vehicle of sufficient EV to pass through an intersection and can maintain that green signal for the vehicle until the vehicle passes through the intersection . . . differs from assigning an amount or percentage of time to a particular direction of a signalized intersection in response to an estimated amount of approaching traffic volume without knowledge of a specific vehicle's proximity to the intersection.” (Applicant’s Arguments dated Apr. 26, 2022, pgs.7- 8). Examiner respectfully disagrees and points to Peter’s teaching of a “forced green” in which a system shifts light timing in real-time in response to an estimated amount of approaching traffic volume without knowledge of a specific vehicle's proximity to the intersection  (Peter: Pg. 8, ln 29 - Pg. 9, ln. 2). The application of a forced green would shift an amount or percentage of time to a particular direction of a signalized intersection in response to an estimated amount of approaching traffic volume without knowledge of a specific vehicle's proximity to the intersection. Peter even teaches that giving a “higher priority to traffic approaching one traffic” results in “a higher relative green time than the other;” thus acknowledging the percentage of the total time shifts in this scenario in the same way as the claimed invention. (Id) Consequently Applicant’s arguments are not persuasive.
Applicant further argues that Mintz requires “a system must assign a path or route to the vehicle, which requires a user to disclose a destination [and use] a provision for transacting with a toll charging center [while the claimed invention] does not require the intended route to be known.” (Applicant’s Arguments dated Apr. 26, 2022, pg. 9). Examiner respectfully disagrees and points to Zhao and Peter, applied in conjunction with Mintz, which teach a system of summed probabilities which do not require a path or destination. Mintz is relied upon for teaching various aspects of applying a point or currency system to traffic signal timing management. The use of a known technique to improve similar methods in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) Here, Zhao as modified by Peter’s teach a system of summed probabilities which do not require a path or destination, while Mintz teaches various aspects of applying a point or currency system to traffic signal timing management. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Mintz’s known improvement to Zhao’s modified method using known methods and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately.
Further, Applicant argues with regards to claim 25 that the claimed invention is distinct from Mintz because the optional use of points or digital credits is not equivalent to a toll in that it does not require a currency, nor does it require that the points or credits be purchased with currency.” (Applicant’s Arguments dated Apr. 26, 2022, pgs. 8-9). Examiner respectfully disagrees and point Applicant’s specification which teaches that “VSS points may be fungible and transferable to one or more users or vehicles, and may reside with the user's account or the vehicle's account, and may serve as a type of digital currency.” (Instant Application Specification, pg. 81). As such, Applicant teaches that VSS points are both fungible and can function as form of currency. Thus, it would have been obvious to one of ordinary skill in the art to recognize that VSS points and a tolling system credit could be substituted for each other in the current invention, and simple substitution of one known element for another to obtain predictable results is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 416; MPEP § 2143(I)(B)). 
Finally, Applicant argues with regards to claim 27 that the claimed invention is distinct from applied prior art because “it is for detecting the same vehicle at a different, second location at a later time (whether by video or other ways; see   306) and then assigning or adjusting the vehicle's EV as a result of the first and the second detection.” (Applicant’s Arguments dated Apr. 26, 2022, pgs. 9). Examiner respectfully disagrees and points to Zheng: Pg. 005 which teaches treating a vehicle that has moved from a first to a second location but has not cleared the traffic signal completely with a higher priority than a newly identified vehicle. In conjunction with Zhao as modified by Peter’s teaching of a system of summed probabilities, the applied art does teach a vehicle is detected at a first location that may be identified again at a second location is assigned a higher EV with respect to the intersection than a detected vehicle that is detected at the first location but is not identifiable.”. Further, before the time of filing of the claimed invention, one of ordinary skill in the art would have applied Zheng’s known improvement to Zhao’s method using known methods and recognized that the results of the combination were predictable.
Consequently, Applicant's arguments with respect to obviousness of claims 18-36 have been fully considered but they are not persuasive.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Cross (US 20140247159 A1) which discloses, in part, a system improve traffic systems that seek to reduce congestion by allowing vehicle to request a higher priority based upon their role in mass transit and Simanowski (WO 2015157580 A1) which discloses an automated traffic control process and system providing automatic remote monitoring the locations of one or more remote vehicles, determining which vehicles fall within one or more preference categories, and if a vehicle in a particular preference category is detected as approaching a remote intersection, issuing a preemption instruction to a traffic signal controller for the remote intersection.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES PALL whose telephone number is (571)272-5280. The examiner can normally be reached M-F 9:30 - 18:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.P./Examiner, Art Unit 3663 

/MACEEH ANWARI/
Primary Examiner, Art Unit 3663